              Case 3:19-cv-00290-EMC Document 60 Filed 07/02/20 Page 1 of 3




 1   JOSEPH H. HUNT
        Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3      Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
        Trial Attorney
        U.S. Department of Justice
 5      Civil Division, Federal Programs Branch
        1100 L Street, NW
 6      Washington, D.C. 20005
        Telephone: (202) 514-9237
 7      Facsimile: (202) 616-8460
        E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )               No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
                Plaintiffs,         )
                                    )               JOINT MOTION TO EXTEND
16         v.                       )               TIME TO FILE JOINT STATUS REPORT
                                    )
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22              Defendants.         )

23
            Pursuant to Civil Local Rules 6-3 and 7-11, the parties, by undersigned
24
     counsel, hereby file this joint motion to extend the deadline for the parties to file
25
     the joint status report due on July 6, 2020.
26


                    JOINT MOTION TO EXTEND TIME TO FILE JOINT STATUS REPORT –
                                     No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 60 Filed 07/02/20 Page 2 of 3




 1         On June 10, 2020, Judge Illman directed the parties to file a further joint
 2   status report by July 6, 2020. (ECF No. 56). The parties have continued to confer
 3   regarding the case, and are attempting to coordinate preparation of their joint status
 4   report. However, all of the undersigned counsel are currently out of the office
 5   and/or on leave, and it therefore will not be feasible for the parties to file their joint
 6   status report by Monday, July 6. The parties therefore respectfully request a one-
 7   week extension, from July 6 to July 13, 2020, to submit their joint status report.
 8                                            Respectfully submitted,
 9                                           /s/                          s
      DATED: July 2, 2020
10                                           Hugh Handeyside
                                             American Civil Liberties Union Foundation
11                                           125 Broad Street, 18th Floor
12                                           New York, NY 10004
                                             Telephone: 212-549-2500
13                                           hhandeyside@aclu.org
14
                                             Matthew Cagle
15                                           American Civil Liberties Union Foundation
16                                              of Northern California
                                             39 Drumm Street
17                                           San Francisco, CA 94111
18                                           Telephone: 415-621-2493
                                             mcagle@aclunc.org
19
20                                           Attorneys for Plaintiffs
21

22                                           JOSEPH H. HUNT
                                             Assistant Attorney General
23
                                             ELIZABETH J. SHAPIRO (D.C. Bar No.
24                                           418925)
                                             Deputy Branch Director
25
                                             /s/
26                                           ELIZABETH TULIS (NY Bar)
                                             Trial Attorney
                                                 2
                   JOINT MOTION TO EXTEND TIME TO FILE JOINT STATUS REPORT –
                                       No. 19-cv-290-EMC
     Case 3:19-cv-00290-EMC Document 60 Filed 07/02/20 Page 3 of 3




 1                                U.S. Department of Justice,
                                  Civil Division, Federal Programs Branch
 2                                1100 L Street, NW
                                  Washington, D.C. 20005
 3                                Telephone: (202) 514-9237
                                  elizabeth.tulis@usdoj.gov
 4
                                  Attorneys for Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

                                     3
          JOINT MOTION TO EXTEND TIME TO FILE JOINT STATUS REPORT –
                              No. 19-cv-290-EMC
